DARGAN, C. J.
The general rule of law is, that a trustee cannot become the purchaser of the trust estate at his own sale, and we regret that an exception to it has ever been permitted to grow up in this State; for it is a salutary principle that forbids the character of both seller and buyer to be united in the same individual, as the interest of others must be involved in the act ■ of sale. ^But at an early day this court held that an executor : might become a purchaser at his own sale, which if fairly made could not be set aside, (Brannon v. Oliver, 2 Stew. 47); and although this case has been frequently questioned at the bar, yet it has never been overruled. — Beene v. Saltmarsh, 4 Porter 283; McLane v. Spence, 6 Ala. 894. We must therefore adhere to it, for it would probably be productive of more mischief than good now to depart from it. But in order to give validity to such a purchase, it must appear that the sale was fair and bomi fide. '¿If the circumstances connected with the transaction do-’ not show this, a court of equity must set it aside, and hold the executor a trustee for those interested in the due administration of the estate. Applying this test to the facts of the case before us, we have no hesitation in saying that the purchase of King, the administrator, in right of his wife, must be set aside. The evidence conclusively shows that the slaves, were of much greater value at the time of the sale than the administrator gave for them; *304that he has never accounted for or paid the sum bid, but in a short time afterwards removed to this State, bringing the slaves and the children of the deceased with him; and that he is now dead and his estate insolvent. These facts within themselves would require a court of equity to set the sale aside. In the ease of McLane v. Spence, 6 Ala., the facts were that the slaves, twelve in number, were sold in one lot, and the administrator became the purchaser at a sum less than their value, and less-than they would have brought had they been sold separately. The court said, “it would not avail the administrator to show that he intended no fraud j^tbat to support a purchase by an ex- / [ecutor at his own sale, there must be no unfairness — the pro-;, Iperty must be exposed to sale in the ordinary mode, and under j ,circmnstances to command the best price.’* The sale was set aside. Tn the case before us, the administrator purchased a negro man, a woman and her four children, for one thousand and twenty dollars; the value of which (from the testimony -of all the witnesses) at the time of the sale, must have been over fifteen hundred dollars. There was not, so far as we are informed, any Urgent necessity for selling them; there were no debts pressing the estate, if indeed the estate owed any ;■ nor was there any need of selling for the purpose of distribution. No reason is assigned why the slaves were sold at a sacrifice of their value, nor has the administrator ever paid or accounted for the purchase money. Pie has merely gone through with the form of a sale, without the slightest benefit resulting to the estate, but on the Contrary to the prejudice of the interest of the distributees. To sustain such a sale under these circumstances would be to open a door to executors and administrators to speculate on the assets of the estates they represent to the prejudice of those whose interest they are bound to protect. We must therefore hold the sale void and the slaves liable to distribution.
But it is urged on the part of those-who purchased the slaves St sheriff’s sale as the property of King, that they have obtained a title that a court of equity ought to protect. But they are not bona fide purchasers. Independent of their being purchasers at sheriff’s sale, they admit in their answers that they had notice of the claim of the complainants before they made their purchase. They therefore purchased at their own risk, and occupy no better 'ground than the administrator did.
*305We have examined the instructions of the chancellor to the register in taking the accounts. They conform strictly to the ■equities of the parties, and we have only to add that the decree must be affirmed.
Ciiilton, J., not sitting.